                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


        SBFO OPERATOR NO. 3, LLC, et al., )
                                          )
                Plaintiffs                )
                                          )
            vs.                           )                    Case No. 4:19-cv-03271-JAR
                                          )
        ONEX CORPORATION, et al.,         )
                                          )
                Defendants.               )
                                          )

                              MEMORANDUM AND ORDER

        Currently before the Court is a Motion for Clarification filed by Defendants Onex

Corporation and Onex Partners IV, LP. (Doc. 22.) The Court notes that Plaintiffs filed a response

on this date. (Doc. 23.)

        Accordingly,

        IT IS HEREBY ORDERED that Court’s Order of February 11, 2020 (Doc. 24), is

VACATED.

        IT IS FURTHER ORDERED that Defendants shall, within five (5) days of the date of

this order, file its reply, if any, to Plaintiffs’ response.



        Dated this 11th day of February, 2020.



                                                     ________________________________
                                                     JOHN A. ROSS
                                                     UNITED STATES DISTRICT JUDGE
